EXHIBIT 4.2 CHESAPEAKE ENERGY CORPORATION as Issuer, THE SUBSIDIARY GUARANTORS, as Guarantors, AND THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee INDENTURE DATED AS OF MAY 27, 2008 2.25% CONTINGENT CONVERTIBLE SENIOR NOTES DUE 2038 CROSS-REFERENCE TABLE TIA SECTION INDENTURE SECTION 310 (a)(1) 8.10 (a)(2) 8.10 (a)(3) N.A. (a)(4) N.A. (a)(5) 8.08 (b) 8.10 (c) N.A. 311 (a) 8.11 (b) 8.11 (c) N.A. 312 (a) 2.05 (b) 12.03 (c) 12.03 313 (a) 8.06 (b)(1) N.A. (b)(2) 8.06 (c) 8.06; 12.02 (d) 8.06 314 (a) 5.02; 5.03; 12.02 (b) N.A. (c)(1) 12.04 (c)(2) 12.04 (c)(3) N.A. (d) N.A. (e) 12.05 (f) N.A. 315 (a) 8.01(b) (b) 8.05; 12.02 (c) 8.01(a) (d) 8.01(c) (e) 7.11 316 (a)(last sentence) 2.08 (a)(1)(A) 7.05 (a)(1)(B) 7.02; 7.04; (a)(2) N.A. (b) 7.07 (c) N.A. 317 (a)(1) 7.08 (a)(2) 7.09 (b) 2.04 318 (a) 12.01 318 (c) 12.01 N.A. means Not Applicable NOTE: This Cross-Reference table shall not, for any purpose, be deemed part of this Indenture. TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01.Definitions. 1 SECTION 1.02.Other Definitions. 11 SECTION 1.03.Incorporation by Reference of Trust Indenture Act 12 SECTION 1.04.Rules of Construction. 13 ARTICLE TWO THE SECURITIES SECTION 2.01.Form and Dating 13 SECTION 2.02.Execution and Authentication 13 SECTION 2.03.Registrar, Paying Agent and Conversion Agent 14 SECTION 2.04.Paying Agent to Hold Money in Trust 15 SECTION 2.05.Holder Lists 15 SECTION 2.06.Transfer and Exchange 15 SECTION 2.07.Replacement Securities 15 SECTION 2.08.Outstanding Securities 15 SECTION 2.09.Temporary Securities 16 SECTION 2.10.Cancelation 16 SECTION 2.11.Defaulted Interest 16 SECTION 2.12.CUSIP Numbers 16 SECTION 2.13.Issuance of Additional Securities 17 ARTICLE THREE REDEMPTION AND REPURCHASES SECTION 3.01.Notice to Trustee 17 SECTION 3.02.Selection of Securities to Be Redeemed 17 SECTION 3.03.Notice of Redemption 18 SECTION 3.04.Effect of Notice of Redemption 19 SECTION 3.05.Deposit of Redemption Price 19 SECTION 3.06.Securities Redeemed in Part 19 SECTION 3.07.Optional Redemption 19 SECTION 3.08.Repurchase of Securities at Option of the Holder on Specified Dates 20 SECTION 3.09.Repurchase of Securities at Option of the Holder Upon a Fundamental Change 22 SECTION 3.10.Effect of Repurchase Notice or Fundamental Change Repurchase Notice 25 SECTION 3.11.Deposit of Repurchase Price or Fundamental Change Repurchase Price 27 SECTION 3.12.Securities Repurchased in Part 27 SECTION 3.13.Covenant to Comply with Securities Laws upon Repurchase of Securities 27 SECTION 3.14.Repayment to the Company 27 SECTION 3.15.Sinking Fund 28 ARTICLE FOUR CONTINGENT INTEREST SECTION 4.01.Contingent Interest 28 SECTION 4.02.Payment of Contingent Interest 28 SECTION 4.03.Contingent Interest Notification 28 ARTICLE FIVE COVENANTS SECTION 5.01.Payment of Securities 29 SECTION 5.02.SEC Reports 29 SECTION 5.03.Compliance Certificates 30 SECTION 5.04.Maintenance of Office or Agency 30 SECTION 5.05.Corporate Existence 31 SECTION 5.06.Waiver of Stay, Extension or Usury Laws 31 SECTION 5.07.Payment of Taxes and Other Claims 31 SECTION 5.08.Maintenance of Properties and Insurance 32 SECTION 5.09.Tax Treatment of Securities and Right to Set Off 32 ARTICLE SIX SUCCESSOR CORPORATION SECTION 6.01.When Company May Merge, etc 33 SECTION 6.02.Successor Corporation Substituted 34 ARTICLE SEVEN DEFAULTS AND REMEDIES SECTION 7.01.Events of Default 34 SECTION 7.02.Acceleration 36 SECTION 7.03.Other Remedies 37 SECTION 7.04.Waiver of Past Defaults 37 SECTION 7.05.Control by Majority 37 SECTION 7.06.Limitation on Remedies 38 SECTION 7.07.Rights of Holders to Receive Payment and to Convert 38 SECTION 7.08.Collection Suit by Trustee 38 SECTION 7.09.Trustee May File Proofs of Claim 39 SECTION 7.10.Priorities 39 SECTION 7.11.Undertaking for Costs 39 ARTICLE EIGHT TRUSTEE SECTION 8.01.Duties of Trustee 39 SECTION 8.02.Rights of Trustee 40 SECTION 8.03.Individual Rights of Trustee 41 SECTION 8.04.Trustee’s Disclaimer 42 SECTION 8.05.Notice of Defaults 42 SECTION 8.06.Reports by Trustee to Holders 42 SECTION 8.07.Compensation and Indemnity 42 SECTION 8.08.Replacement of Trustee 43 SECTION 8.09.Successor Trustee by Merger, etc 44 SECTION 8.10.Eligibility Disqualification 44 SECTION 8.11.Preferential Collection of Claims Against Company 44 ARTICLE NINE CONVERSION OF THE SECURITIES SECTION 9.01.Conversion Privilege 44 SECTION 9.02.Conversion Procedure 47 SECTION 9.03.Taxes on Conversion 48 SECTION 9.04.Company to Provide Stock 48 SECTION 9.05.Adjustment of Base Conversion Price, the Base Conversion Rate and the Incremental Share Factor 49 SECTION 9.06.No Adjustment 55 SECTION 9.07.Equivalent Adjustments 56 SECTION 9.08.Adjustment for Tax Purposes 56 SECTION 9.09.Notice of Adjustment 57 SECTION 9.10.Notice of Certain Transactions 57 SECTION 9.11.Effect of Reclassification, Consolidation, Merger, Share Exchange or Sale on Conversion Privilege 58 SECTION 9.12.Trustee’s Disclaimer 59 SECTION 9.13.Voluntary Reduction 60 SECTION 9.14.Payment Upon Conversion 60 ARTICLE TEN AMENDMENTS, SUPPLEMENTS AND WAIVERS SECTION 10.01.Without Consent of Holders. 61 SECTION 10.02.With Consent of Holders 62 SECTION 10.03.Compliance with Trust Indenture Act 64 SECTION 10.04.Revocation and Effect of Consents 64 SECTION 10.05.Notation on or Exchange of Securities 64 SECTION 10.06.Trustee Protected 65 ARTICLE ELEVEN GUARANTEES SECTION 11.01.Unconditional Guarantee 65 SECTION 11.02.Subsidiary Guarantors May Consolidate, etc., on Certain Terms 66 SECTION 11.03.Addition of Subsidiary Guarantors 66 SECTION 11.04.Release of a Subsidiary Guarantor 67 SECTION 11.05.Limitation of Subsidiary Guarantor’s Liability 67 SECTION 11.06.Contribution 68 SECTION 11.07.[Intentionally Omitted.] 68 SECTION 11.08.Severability 68 ARTICLE TWELVE MISCELLANEOUS SECTION 12.01.Trust Indenture Act Controls 68 SECTION 12.02.Notices 68 SECTION 12.03.Communication by Holders with Other Holders 69 SECTION 12.04.Certificate and Opinion as to Conditions Precedent 69 SECTION 12.05.Statements Required in Certificate or Opinion 70 SECTION 12.06.Rules by Trustee and Agents 70 SECTION 12.07.Legal Holidays 70 SECTION 12.08.Governing Law 70 SECTION 12.09.No Adverse Interpretation of Other Agreements 71 SECTION 12.10.No Recourse Against Others 71 SECTION 12.11.Successors 71 SECTION 12.12.Duplicate Originals 71 SECTION 12.13.Severability 71 SECTION 12.14.Force Majeure 71 ARTICLE THIRTEEN DISCHARGE OF INDENTURE SECTION 13.01.Discharge of Liability on Securities 71 SECTION 13.02.Repayment to the Company 72 SIGNATURES APPENDIX A-1 EXHIBIT 1 TO THE APPENDIX – FORM OF SECURITY B-1 SCHEDULEA – ADDITIONAL SHARES TABLE SCHEDULEB – PROJECTED PAYMENT SCHEDULE NOTE:This Table of Contents shall not, for any purpose, be deemed to be a part of this Indenture. INDENTURE, dated as of May27, 2008, among CHESAPEAKE ENERGY CORPORATION, an Oklahoma corporation (the “Company”), the SUBSIDIARY GUARANTORS listed as signatories hereto and THE BANK OF NEW YORK TRUST COMPANY, N.A., a national banking association, as Trustee. Each party agrees as follows for the benefit of the other parties and for the equal and ratable benefit of the Holders of the Company’s 2.25% Contingent Convertible Senior Notes due 2038: ARTICLE ONE \ DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01.Definitions. “Acquirer Common Stock” shall have the meaning set forth in the definition of “Public Acquirer Change in Control”. “Acquisition Value” of the Common Stock means, for each Trading Day in the Valuation Period, the value of the consideration paid per share of Common Stock in connection with a Public Acquirer Change in Control, (i)for any cash, 100% of the face amount of such cash; (ii)for any Acquirer Common Stock, 100% of the Closing Sale Price of such Acquirer Common Stock on each such Trading Day; and (iii)for any other securities, assets or property, 102% of the fair market value of such security, asset or property on each such Trading Day, as determined by two independent nationally recognized investment banks selected by the Trustee for this purpose. “Additional Securities” means 2.25% Contingent Convertible Senior Notes due 2038 issued from time to time after the Issue Date under the terms of this Indenture (other than pursuant to Sections 2.06, 2.07, 2.09, 3.06, 3.12 or 9.02(d) of this Indenture). “Adjusted Consolidated Net Tangible Assets” or “ACNTA” means (without duplication), as of the date of determination, (a)the sum of (i)discounted future net revenue from proved oil and gas reserves of the Company and its Subsidiaries calculated in accordance with SEC guidelines before any state or federal income taxes, as estimated by petroleum engineers (which may include the Company’s internal engineers) in a reserve report prepared as of the end of the Company’s most recently completed fiscal year, as increased by, as of the date of determination, the discounted future net revenue of (A)estimated proved oil and gas reserves of the Company and its Subsidiaries attributable to any acquisition consummated since the date of such year-end reserve report, and (B)estimated proved oil and gas reserves of the Company and its Subsidiaries attributable to extensions, discoveries and other additions and upward revisions of estimates of proved oil and gas reserves due to exploration, development or exploitation, production or other activities conducted or otherwise occurring since the date of such year-end reserve report, which, in the case of sub-clauses (A)and (B), would, in accordance with standard industry practice, result in such increases as calculated in accordance with SEC guidelines (utilizing the prices utilized in such year-end reserve report), and decreased by, as of the date of determination, the discounted future net revenue of (C)estimated proved oil and gas reserves of the Company and its Subsidiaries produced or disposed of since the date of such year-end reserve report and (D)reductions in the estimated oil and gas reserves of the Company and its Subsidiaries since the date of such year-end reserve report attributable to downward revisions of estimates of proved oil and gas reserves due to exploration, development or exploitation, production or other activities conducted or otherwise occurring since the date of such year-end reserve report which, in the case of sub-clauses (C)and (D), would, in accordance with standard industry practice, result in such decreases as calculated in accordance with SEC guidelines (utilizing the prices utilized in such year-end reserve report); provided that, in the case of each of the determinations made pursuant to clauses (A) through (D), such increases and decreases shall be as estimated by the Company’s engineers, (ii)the capitalized costs that are attributable to oil and gas properties of the Company and its Subsidiaries to which no proved oil and gas reserves are attributable, based on the Company’s books and records as of a date no earlier than the date of the Company’s latest annual or quarterly financial statements, (iii)the Net Working Capital on a date no earlier than the date of the Company’s latest annual or quarterly financial statements and (iv)the greater of (I)the net book value on a date no earlier than the date of the Company’s latest annual or quarterly financial statements and (II)the appraised value, as estimated by independent appraisers, of other tangible assets (including Investments in unconsolidated Subsidiaries) of the Company and its Subsidiaries, as of a date no earlier than the date of the Company’s latest audited financial statements, minus (b)the sum of (i)minority interests, (ii)any gas balancing liabilities of the Company and its Subsidiaries reflected as a long-term liability in the Company’s latest annual or quarterly financial statements, (iii)the discounted future net revenue, calculated in accordance with SEC guidelines (utilizing the prices utilized in the Company’s year-end reserve report), attributable to reserves which are required to be delivered to third parties to fully satisfy the obligations of the Company and its Subsidiaries with respect to Volumetric Production Payments on the schedules specified with respect thereto, (iv)the discounted future net revenue, calculated in accordance with SEC guidelines, attributable to reserves subject to Dollar-Denominated Production Payments which, based on the estimates of production included in determining the discounted future net revenue specified in (a) (i)above (utilizing the same prices utilized in the Company’s year-end reserve report), would be necessary to fully satisfy the payment obligations of the Company and its Subsidiaries with respect to Dollar-Denominated Production Payments on the schedules specified with respect thereto and (v)the discounted future net revenue, calculated in accordance with SEC guidelines (utilizing the same prices utilized in the Company’s year-end reserve report), attributable to reserves subject to participation interests, overriding royalty interests or other interests of third parties, pursuant to participation, partnership, vendor financing or other agreements then in effect, or which otherwise are required to be delivered to third parties.If the Company changes its method of accounting from the full cost method to the successful efforts method or a similar method of accounting, Adjusted Consolidated Net Tangible Assets will continue to be calculated as if the Company were still using the full cost method of accounting. “Adjusted Net Assets of a Subsidiary Guarantor” at any date shall mean the lesser of (i)the amount by which the fair value of the property of such Subsidiary Guarantor exceeds the total amount of liabilities, including, without limitation, contingent liabilities (after giving effect to all other fixed and contingent liabilities incurred or assumed on such date), but excluding liabilities under the Guarantee of such Subsidiary Guarantor at such date and (ii)the amount by which the present fair saleable value of the assets of such Subsidiary Guarantor at such date exceeds the amount that will be required to pay the probable liability of such Subsidiary Guarantor on its debts (after giving effect to all other fixed and contingent liabilities incurred or assumed on such date and after giving effect to any collection from any Subsidiary of such Subsidiary Guarantor in respect of the obligations of such Subsidiary under the Guarantee), excluding debt in respect of the Guarantee, as they become absolute and matured. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person directly or indirectly, whether through the ownership of Voting Stock, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Agent” means any Registrar, Paying Agent, Conversion Agent or co-registrar. “Applicable Conversion Rate” means, for each $1,000 principal amount of Securities to be converted (i)if the Applicable Stock Price for such Securities is less than or equal to the Base Conversion Price, the Base Conversion Rate and (ii)if the Applicable Stock Price for such Securities is greater than the Base Conversion Price, a number determined in accordance with the following formula: Base Conversion Rate+ [ (Applicable Stock Price-Base Conversion Price) x Incremental Share Factor ] Applicable Stock Price “Applicable Procedures” means, with respect to any transfer or transaction involving a Global Security or beneficial interests therein, the rules and procedures of the Depository for such Global Security, in each case to the extent applicable to such transaction and as in effect from time to time. “Applicable Stock Price” means, for any Securities to be converted, the average of the Closing Sale Prices of the Common Stock over the applicable Cash Settlement Averaging Period. “Base Conversion Price” means, in respect of each $1,000 principal amount of Securities, $85.89, subject to adjustments set forth in Section9.05 hereof. “Base Conversion Rate” means, in respect of each $1,000 principal amount of
